Learned, P. J.
(dissenting):
The only question is whether the authority given to the common council - to designate four papers in which the city advertising shall be done, and their resolution directing all advertisements and official notices to be published in all the official papers, make the city liable to pay the plaintiffs for this work. Or whether, on the other hand, the provision as to the chamberlain’s designation of two papers is to be held to restrict the publication to those two.
I think that in speaking of “ city advertising ” in title 2, section 3, the legislature must have referred to that large amount of necessary advertising for which no special provision was made. But in respect to the publication of the tax lists, a special provision was made. The power of designating the papers was given to the chamberlain. They were to be daily papers, while the official papers need not be daily papers. The purchaser was to pay the amount of the tax, interest and advertising, so that the expense of advertising was to become a lien on the land. There was, therefore, a good reason for limiting the amount of expense which should thus be incurred.
The provision of advertising in two daily newspapers is found in several places throughout title i, which treats of the collection of taxes. And it seems to be part of a system on this subject, that all the notices connected with the collection of taxes should be pub-*519listed in that number of daily newspapers, to be selected by tbe chamberlain.
It is reasonable, then, to understand tbat tbe authority given in a previous title to tbe common council, to designate not to exceed four newspapers in which tbe city advertising should be done, was not intended to override tbe subsequent provisions relative to tbe collection of taxes. Tbe common council are not obliged to designate more than one paper, and tbat may be a weekly. Evidently such designation would not interfere with tbe chamberlain’s duty as to taxes.
It is to be noticed also, tbat title 2, section 3, does not declare tbat all tbe city advertising shall be done in all tbe papers designated by tbe common council. It only declares tbat in these papers tbe advertising shall be done “ only on tbe order of tbe common council.” It was then such advertising’ as was not otherwise provided for by definite requirements of law, tbat tbe common council were to order, to be done in official papers. It may be said tbat, although tbe common council need have made no order, yet, as they have ordered tbe publication, and it has been done, tbe city must pay. Tbat of course depends entirely upon tbe question whether this pubbcation by tbe chamberlain was a matter within tbe authority of tbe common council or not. If, as it seems to me, they bad nothing to do with it, then it was nugatory for them to order tbe additional publication. Tbe charter gave full notice to every one of tbe extent of their power, and showed tbat this was beyond it.
I think tbat tbe defendants should have judgment.
Present — -Learned, P. J., Pookes and Poardman, JJ.
Judgment ordered for plaintiffs.